 



EXHIBIT 10.48

 

AMENDMENT TO

COMMON STOCK PURCHASE AGREEMENT

 

This Amendment to the Common Stock Purchase Agreement (the “Agreement”), is
entered into as of April 11, 2019 (this “Amendment”), by and between Investview
Inc., a Nevada Corporation (the “Company”), and Triton Funds LP, a Delaware
limited partnership (the “Investor,” and collectively with the Company, the
“Parties”).

 

WHEREAS, the Parties entered into that certain Common Stock Purchase Agreement
dated as of December 29, 2018, by and between the Parties, and the Parties
desire to amend the terms and conditions of the Agreement as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the Parties agree to amend the Agreement as
follows:

 

  1. The meaning of “Commitment Period” and “Purchase Notice” set forth in
Section 1.1 of the Agreement is hereby replaced in its entirety by the
following:           “Commitment Period” shall mean the period commencing on the
Execution Date and ending on the earlier of (i) the date on which the Investor
shall have purchased Purchase Notice Shares pursuant to this Agreement equal to
the Commitment Amount, (ii) June 30, 2019, or (iii) written notice of
termination by the Company to the Investor upon a material breach of this
Agreement by Investor.           “Purchase Notice” shall mean a written notice
from the Company, substantially in the form of Exhibit A hereto, to Company
setting forth the Purchase Notice Shares which the Company intends to require
Investor to purchase pursuant to the terms of this Agreement.         2. Section
2.1 of the Agreement is amended and hereby replaced in its entirety by the
following:           “Section 2.1 PURCHASE NOTICES. Upon the terms and
conditions set forth herein (including, without limitation, the provisions of
Article VII), the Company shall have the right to direct the Investor, by its
delivery to the Investor of a Purchase Notice from time to time, to purchase
Purchase Notice Shares provided that the amount of Purchase Notice Shares shall
not exceed the Beneficial Ownership Limitation set forth in Section 7.1(g).”    
    3. Section 2.2(a) of the Agreement is amended and hereby replaced in its
entirety by the following:           “(a) PURCHASE NOTICE. At any time and from
time to time during the Commitment Period, except as provided in this Agreement,
the Company may deliver a Purchase Notice to Investor, subject to satisfaction
of the conditions set forth in Section 7.2 and otherwise provided herein. The
Company shall deliver the Purchase Notice Shares as DWAC Shares to the Investor
immediately upon receipt of the Purchase Notice.”       4.Section 2.3(b) is
deleted in its entirety.       5. Exhibit A of the Agreement is amended and
hereby replaced in its entirety by the following:

 



 

   

 

EXHIBIT A

 

FORM OF PURCHASE NOTICE

 

TO: TRITON FUNDS LP

 

We refer to the Common Stock Purchase Agreement, dated as of December 29, 2018,
(the “Agreement”) entered into by and between Investview Inc. and you, which was
amended as of April 11, 2019 (the “Amendment”). Capitalized terms defined in the
Agreement shall, unless otherwise defined herein, have the same meaning when
used herein.

 

We hereby:

 

1) Give you notice that we require you to purchase __________ Purchase Notice
Shares; and

 

2) Certify that, as of the date hereof, the conditions set forth in Section 7.2
of the Agreement are satisfied.

 

Investview Inc.       By:            Name:     Title:    

 

 

   

 

  6. Exhibit B is added to the Agreement:

 

EXHIBIT B

 

FORM OF OFFICER’S CERTIFICATE OF

INVESTVIEW INC.

 

Pursuant to Section 7.2(k) of that certain Common Stock Purchase Agreement,
dated as of December 29, 2018 (the “Agreement”), by and between Investview Inc.
(the “Company”) and TRITON FUNDS LP (the “Investor”), the undersigned, in his
capacity as Chief Executive Officer of the Company, and not in his individual
capacity, hereby certifies, as of the date hereof (such date, the “Condition
Satisfaction Date”), the following:

 

1. The representations and warranties of the Company are true and correct in all
material respects as of the Condition Satisfaction Date as though made on the
Condition Satisfaction Date (except for representations and warranties
specifically made as of a particular date) with respect to all periods, and as
to all events and circumstances occurring or existing to and including the
Condition Satisfaction Date, except for any conditions which have temporarily
caused any representations or warranties of the Company set forth in the
Agreement to be incorrect and which have been corrected with no continuing
impairment to the Company or the Investor; and

 

2. All of the conditions precedent to the obligation of the Investor to purchase
Purchase Notice Shares set forth in the Agreement, including but not limited to
Section 7.2 of the Agreement, have been satisfied as of the Condition
Satisfaction Date.

 

Capitalized terms used herein shall have the meanings set forth in the Agreement
unless otherwise defined herein.

 

IN WITNESS WHEREOF, the undersigned has hereunto affixed his hand as of the
April 11, 2019.

 

Investview Inc.       By: /s/ Ryan Smith



  Name: Ryan Smith   Title: CEO  

 

 

   

 

[Signature Page]

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 



  Investview Inc.         By: /s/ Ryan Smith   Name: Ryan Smith   Title: Chief
Executive Officer



 

TRITON FUNDS LP       By: /s/ Nathan Yee   Name: Nathan Yee   Title: Founder  

 

 

   

 

 

